959 F.2d 1101
140 L.R.R.M. (BNA) 2072, 295 U.S.App.D.C. 97
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.EDP MEDICAL COMPUTER SYSTEMS, INC., Consumer SubscriptionCenter, Inc., and Consumers Subscription Service,Inc., Petitionerv.NATIONAL LABOR RELATIONS BOARD, Respondent
No. 91-1309.
United States Court of Appeals, District of Columbia Circuit.
April 9, 1992.Rehearing and Rehearing En BancDenied April 15, 1993.

Before SILBERMAN, BUCKLEY and STEPHEN F. WILLIAMS, Circuit Judges.

JUDGMENT
PER CURIAM

1
This cause came to be heard on a petition for review and cross-application for enforcement of an order of the National Labor Relations Baord, and was briefed and argued by counsel.   While the issues presented occasion no need for an opinion, they have been accorded full consideration by the Court.   See D.C.Cir.R. 14(c) (August 1, 1987).   On consideration thereof, it is


2
ORDERED and ADJUDGED, by this Court, that the petition for review is hereby denied, and the Board's cross application for enforcement is granted.   The Board's backpay awards are based on substantial evidence in the record and its supporting reasoning is consistent with its precedents and with the National Labor Relations Act.   The Board therefore acted well within its broad authority to remedy violations of the Act.  29 U.S.C. § 160(c);   see, e.g., NLRB v. Madison Courier, Inc., 472 F.2d 1307, 1315-18 (D.C.Cir.1972).   It is


3
FURTHER ORDERED, by this Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.R. 15(b)(2) (August 1, 1987).   This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.